Citation Nr: 0912186	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to the assignment of an initial compensable 
rating for bilateral hearing loss.

2.  Entitlement to the assignment of an initial compensable 
rating for residuals of meningitis.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Oakland, 
California and Albuquerque, New Mexico.  The appeal was 
subsequently transferred to the RO in Denver, Colorado.

The appeal was previously before the Board in November 2007.  
At that time, the Board outlined the procedural history of 
the appeal and found that the issues on appeal are as listed 
above.  The Board remanded to confirm the Veteran's current 
address and reschedule him for a Travel Board hearing.  For 
the reasons outlined below, the appeal is again remanded to 
schedule the Veteran for a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At that time of the November 2007 remand, the Board noted 
that the Veteran had been scheduled for a Travel Board 
hearing to be held at the Denver, Colorado RO.  The Veteran 
responded that he currently resided in Alaska and could not 
attend the hearing scheduled at the Denver RO.  The Veteran 
requested that his hearing be rescheduled.  The Denver RO, 
however, certified the appeal to the Board.

The Board directed that the Denver RO must confirm the 
Veteran's current address, and unless otherwise indicated, 
transfer the claims file to the RO in Anchorage, Alaska.  
Thereafter, the Veteran was to be scheduled for a Travel 
Board hearing.  

The Veteran was subsequently sent, at his last address of 
record (a P.O. Box), notice that he was scheduled for a 
Travel Board hearing at the Anchorage, Alaska RO.  This 
notice was returned to the RO by the United States Postal 
Service (USPS).  It was subsequently learned that the 
Veteran's most current address (another P.O. Box) was in West 
Virginia.  The claims file was transferred to the RO in 
Huntington, West Virginia.  

In August 2008, the Veteran was sent notice to the West 
Virginia P.O. Box address that he was scheduled for a 
November 2008 hearing at the Huntington, West Virginia RO.  
This notice informed the Veteran that he needed to confirm 
that he would be able to appear for the Travel Board hearing 
and that if he did not, the RO would assume that he would be 
unable to appear.  This notice was not returned by the USPS.  
There is no indication that the Veteran confirmed that he 
would attend the hearing.

Although the source of the new address indicating that the 
Veteran had once again moved is not clear from the record, 
the West Virginia RO, prior to the November 2008 hearing, 
transferred the claims file to the Denver, Colorado RO.  On 
the date the November 2008 hearing was to be scheduled, the 
Veteran's representative wrote that the Veteran had lived 
"for years" in West Virginia.  He indicated that the 
Veteran's current mailing address was the P.O. Box in West 
Virginia to which the August 2008 notice of his hearing was 
sent.  The representative indicated that the Veteran had 
appeared for the hearing that day.  As indicated above, 
however, the Veteran's claims file was no longer located at 
this RO.  The Veteran's claims file was subsequently sent 
back to the Huntington RO.  In February 2009 and March 2009 
correspondence, the representative again requested that the 
Veteran be scheduled for a hearing.  

It is clear that the Veteran has changed his mailing address 
multiple times during the pendency of this appeal and did not 
respond, as directed, to the August 2008 letter to confirm 
that he would attend the November 2008 hearing at the 
Huntington, West Virginia RO.  The representative has 
indicated, however, that the Veteran did appear for this 
hearing, but it is apparent that the hearing was not provided 
at this time and that the claims file was not at this RO on 
that date.  Therefore, after review of the preceding, the 
Board finds that a remand is required to return the appeal to 
the RO to again reschedule the Veteran for a Travel Board 
hearing

In regard to the Veteran not responding to the August 2008 
letter as directed, the Board highlights that the duty to 
assist is not always a one-way street and the Veteran is 
directed to respond to requests from the RO regarding the 
scheduling of his hearing and to keep the RO informed 
regarding any upcoming changes of mailing addresses.  See 
Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  Also, if the 
veteran moves without informing VA of his new address, the 
United States Court of Appeals of Veterans Claims has stated 
that "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, in 
view of the pertinent facts in this case, to include the 
representative's assertion that the Veteran did appear for 
the last scheduled hearing but his claims file was at another 
RO, and the representative's request on behalf of the Veteran 
that another Travel Board hearing be rescheduled, the Board 
must remand this appeal to comply with 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).  Until otherwise notified, the RO is to send notice 
to the P.O. Box previously identified in West Virginia.  This 
address is listed as the mailing address for the Veteran by 
his representative in a November 2008 correspondence on a VA 
Form 21-4138, Statement in Support of Claim.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a 
Travel Board hearing in conjunction with 
his claims for service connection for 
asthma and initial compensable ratings 
for bilateral hearing loss and residuals 
of meningitis.  After the hearing is 
conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to preserve the Veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).


